Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of October 23,
2017 by and among Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) (a) that aggregate number of shares of common stock, par value $0.001 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 9,932,478 shares of Common Stock and shall be
collectively referred to herein as the “Common Shares”) and (b) warrants (the
“Warrants Relating to Common Shares”), in substantially the form attached hereto
as Exhibit A, to acquire up to that number of additional shares of Common Stock
equal to one hundred and forty-six percent (146%) of the number of Common Shares
purchased by such Purchaser (rounded up to the nearest whole share); and
(ii) (a) that aggregate number of shares of Class Y Preferred Stock, par value
$0.001 per share (the “Preferred Stock”), of the Company, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 2,067,522 shares of Preferred Stock and
shall be collectively referred to herein as the “Preferred Shares” and together
with the Common Shares, the “Shares”) and (b) warrants (the “Warrants Relating
to Preferred Shares” and together with the Warrants Relating to Common Shares,
the “Warrants”), in substantially the form attached hereto as Exhibit A, to
acquire up to that number of additional shares of Common Stock equal to one
hundred percent (100%) of the number of Preferred Shares purchased by such
Purchaser (rounded up to the nearest whole share) (such Shares and Warrants, the
“Aggregate Offering Securities”). The shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants collectively are referred to
herein as the “Warrant Shares”.

C. The Shares, the Warrants, the Warrant Shares and the Underlying Shares (as
defined below) collectively are referred to herein as the “Securities”.

D. The Company has engaged Piper Jaffray & Co. as its exclusive placement agent
(the “Placement Agent”) for the offering of the Shares and Warrants on a “best
efforts” basis.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Common Shares, the
Warrant Shares and the Underlying Shares (as defined below) under the Securities
Act and the rules and regulations promulgated thereunder and applicable state
securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Acquiring Person” has the meaning set forth in Section 4.7.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Aggregate Offering Securities” has the meaning set forth in the Preamble.

“Agreement” has the meaning set forth in the Preamble.

“Approved Stock Plan” means the issuance of any Common Stock or Common Stock
Equivalents issued or issuable by the Company to employees, officers or
directors of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Certificate of Designation” means the Certificate of Designation of Rights,
Preferences and Privileges of the Class Y Preferred Stock setting forth the
preferences, rights and limitations of the Preferred Stock to be filed prior to
the Closing by the Company with the Secretary of State of the State of Delaware
substantially in the form attached hereto as Exhibit K.

“Buy-In” has the meaning set forth in Section 4.1(f).

“Buy-In Price” has the meaning set forth in Section 4.1(f).

“Closings” means the Initial Closing and the Second Closing.

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share for such security on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 P.M., New York City

 

2



--------------------------------------------------------------------------------

time, as reported by Bloomberg Financial Markets, or (c) if the foregoing do not
apply, the last closing price of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg
Financial Markets, or (d) if no closing bid price is reported for such security
by Bloomberg Financial Markets, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC. If
the Closing Bid Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Bid Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the holder of such security. If the Company and such holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 10 of the Warrants. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

“Closing Date” means the Initial Closing Date and the Second Closing Date.

“Commission” has the meaning set forth in the Recitals.

“Common Shares” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

“Common Stock Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Common Shares and the Warrants Relating to
Common Shares purchased hereunder as indicated on such Purchaser’s signature
page to this Agreement next to the heading “Common Stock Subscription Amount” in
United States dollars and in immediately available funds.

“Common Unit Purchase Price” means $1.25 per unit of Common Share and Warrant

Relating to Common Shares.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Goodwin Procter LLP, with offices located at Three
Embarcadero Center, 28th Floor, San Francisco, California 94111.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

3



--------------------------------------------------------------------------------

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 4.1(c).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

“Evaluation Date” has the meaning set forth in Section 3.1(t).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDA” has the meaning set forth in Section 3.1(ll).

“FDCA” has the meaning set forth in Section 3.1(ll).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Initial Closing” means, in respect of the Initial Closing Amount, the closing
of the purchase and sale of the Common Shares and the Warrants pursuant to this
Agreement.

“Initial Closing Amount” has the meaning set forth in Section 2.1(a)(1).

“Initial Closing Date” means, in respect of the Initial Closing Amount, the
Trading Day when all of the Transaction Documents have been executed and
delivered by the applicable parties thereto, and all of the conditions set forth
in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or waived, as the case
may be, or such other date as the parties may agree.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“IRA” means that certain Second Amended and Restated Investor Rights Agreement
by and among the Company and the other persons and entities party thereto, dated
as of July 17, 2009.

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit E-1 and E-2, executed by the Company and delivered to and acknowledged
in writing by the Transfer Agent.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse

 

4



--------------------------------------------------------------------------------

Effect: (i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action by the Company as required in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(n).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Notice of Acceptance” has the meaning set forth in Section 4.15(b).

“OFAC” has the meaning set forth in Section 3.1(kk).

“Outside Date” means the tenth day following the date of this Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Pharmaceutical Product” has the meaning set forth in Section 3.1(ll).

“Placement Agent” has the meaning set forth in the Recitals.

“Preferred Stock” means Class Y Preferred Stock, par value $0.001 per share
issued pursuant to this Agreement, and any securities into which such Class Y
Preferred Stock may hereinafter be reclassified.

“Preferred Stock Subscription Amount” means, with respect to each Purchaser, the
aggregate amount to be paid for the Preferred Shares and the Warrants Relating
to Preferred Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Preferred Stock
Subscription Amount” in United States dollars and in immediately available
funds.

“Preferred Unit Purchase Price” means $1.25 per unit of Preferred Share and
Warrant Relating to Preferred Shares.

“Press Release” has the meaning set forth in Section 4.6.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be The Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

5



--------------------------------------------------------------------------------

“Purchase Price” means the Common Unit Purchase Price and the Preferred Unit
Purchase Price.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.10.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Requisite Stockholder Approval” means the stockholder approval required for the
issuance of the Securities hereunder in compliance with Nasdaq Rule 5635(d).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Second Closing” means, in respect of the Second Closing Amount, the closing of
the purchase and sale of the Shares and the Warrants pursuant to this Agreement.

“Second Closing Amount” has the meaning set forth in Section 2.1(a)(1).

“Second Closing Date” means, in respect of the Second Closing Amount, the
Trading Day when all of the Transaction Documents have been executed and
delivered by the applicable parties thereto, and all of the conditions set forth
in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or waived, as the case
may be, or such other date as the parties may agree.

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

6



--------------------------------------------------------------------------------

“Subscription Amount” means the Common Stock Subscription Amount and the
Preferred Stock Subscription Amount.

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

“Threshold Amount” has the meaning set forth in the Certificate of Designation.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Certificate of Designation, the Irrevocable Transfer Agent Instructions and any
other documents or agreements explicitly contemplated hereunder.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219, or any successor transfer agent for the Company.

“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of the Preferred Stock.

“Warrants” has the meaning set forth in the Recitals to this Agreement.

“Warrants Relating to Common Shares” has the meaning set forth in the Recitals
to this Agreement.

“Warrants Relating to Preferred Shares” has the meaning set forth in the
Recitals to this Agreement.

“Warrant Shares” has the meaning set forth in the Recitals.

 

7



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closings.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, the
Company shall issue and sell to each Purchaser, and each Purchaser shall,
severally and not jointly, purchase from the Company, in one or more closings,
(i) such number of shares of Common Stock equal to the quotient resulting from
dividing (1) the Common Stock Subscription Amount for such Purchaser by (2) the
Common Unit Purchase Price, rounded down to the nearest whole Common Share. In
addition, each Purchaser shall (A) in the Initial Closing, receive a Warrant to
purchase that number of Warrant Shares equal to three hundred percent (300%) of
the number of Common Shares purchased by such Purchaser in the Initial Closing,
and (B) in the Second Closing, receive a Warrant to purchase that number of
Warrant Shares equal to one hundred percent (100%) of the number of Common
Shares purchased by such Purchaser in the Second Closing; and/or (ii) such
number of shares of Preferred Stock equal to the quotient resulting from
dividing (1) the Preferred Stock Subscription Amount for such Purchaser by
(2) the Preferred Unit Purchase Price, rounded down to the nearest whole
Preferred Share. In addition, each Purchaser shall receive a Warrant to purchase
a number of Warrant Shares equal to one hundred percent (100%) of the number of
Preferred Shares purchased by such Purchaser, as indicated below such
Purchaser’s name on the signature page to this Agreement. The Warrants issued in
the Initial Closing shall have an exercise price equal to $1.55 per Warrant
Share, and the Warrants issued in the Second Closing shall have an exercise
price equal to $1.25 per Warrant Share.

(i) Initial Closing Date. Subject to the terms and conditions set forth in this
Agreement, on the Initial Closing Date, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, an aggregate
number of Common Shares and Warrants equal to 19.99% of the Company’s Common
Stock issued and outstanding immediately prior to giving effect to the
transactions contemplated hereby (the “Initial Closing Amount”), pro rata to
each Purchaser based on such Purchaser’s Common Stock Subscription Amount and/or
Preferred Stock Subscription Amount, as indicated below such Purchaser’s name on
the signature page to this Agreement.

(ii) Second Closing Date. Subject to the terms and conditions set forth in this
Agreement, on the Second Closing Date, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, such remaining
Aggregate Offering Securities in excess of the Initial Closing Amount (the
“Second Closing Amount”), pro rata to each Purchaser based on such Purchaser’s
Common Stock Subscription Amount and/or Preferred Stock Subscription Amount, as
indicated below such Purchaser’s name on the signature page to this Agreement;
provided that such Second Closing Date shall occur, within ten (10) days after
the date the Company obtains the Requisite Stockholder Approval.

(b) Underlying Shares. The Company has authorized and has reserved and covenants
to continue to reserve, free of preemptive rights and other similar contractual
rights of stockholders, a number of its authorized but unissued shares of Common
Stock equal to the aggregate number of shares of Common Stock necessary to
effect the conversion of the Preferred Stock. The Purchasers acknowledge that
the Company shall not be required to issue any shares of Common Stock to a
Purchaser upon conversion by such Purchaser (or its assigns) of any shares of
the Preferred Stock to the extent (and only to the extent) that such conversion
would result in the Purchaser (including its predecessors-in-interest)
beneficially owning shares of Common Stock in excess of the applicable Threshold
Amount unless approved by the Company’s stockholders in accordance with the
applicable stockholder approval requirements of Nasdaq Marketplace Rule 5635.

(c) Closings. Each Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Goodwin Procter LLP, Three Embarcadero
Center, 28th Floor, San Francisco, California 94117 on the applicable Closing
Date or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

 

8



--------------------------------------------------------------------------------

(d) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Business Day immediately prior
to each Closing Date, each Purchaser shall wire that portion of its Subscription
Amount identified to it by the Company in writing, which (i) for the Initial
Closing, shall be calculated based on such Purchaser’s pro rata portion of the
Initial Closing Amount, and (ii) for the Second Closing, shall be calculated
based on such Purchaser’s pro rata portion of the Second Closing Amount, in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company and the Placement Agent with
JPMorgan Chase Bank, N.A. (the “Escrow Agent”) as set forth on Exhibit H hereto
(the aggregate amounts received being held in escrow by the Escrow Agent are
referred to herein as the “Escrow Amount”). On each Closing Date, (a) the
Company and the Placement Agent shall instruct the Escrow Agent to deliver, in
immediately available funds, the Escrow Amount constituting the applicable
Purchase Price as follows: (1) to the Placement Agent, the fees and reimbursable
expenses payable to the Placement Agent (which fees and expenses shall be set
forth in such instructions), and (2) the balance of the applicable Purchase
Price to the Company, (b) the Company shall irrevocably instruct the Transfer
Agent to issue to each Purchaser the Shares in book entry form in such name as
such Purchaser may designate in an amount equal to the number of Common Shares
and Preferred Shares such Purchaser is purchasing in such Closing, as identified
to it by the Company in writing, which (i) for the Initial Closing, shall be
calculated based on such Purchaser’s pro rata portion of the Initial Closing
Amount, and (ii) for the Second Closing, shall be calculated based on such
Purchaser’s pro rata portion of the Second Closing Amount, within three
(3) Trading Days after the applicable Closing, and (c) the Company shall deliver
to each Purchaser one or more Warrants, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Warrants such Purchaser is entitled to purchase in such
Closing, as identified to it by the Company in writing, which (i) for the
Initial Closing, shall be calculated based on such Purchaser’s pro rata portion
of the Initial Closing Amount, and (ii) for the Second Closing, shall be
calculated based on such Purchaser’s pro rata portion of the Second Closing
Amount, within three (3) Trading Days after the applicable Closing.

(e) Purchase Price Allocation. The Company and the Purchasers shall use
commercially reasonable efforts to agree on a reasonable allocation of (i) the
Common Stock Subscription Amount between the Common Shares and the Warrants
Relating to Common Shares and (ii) the Preferred Stock Subscription Amount
between the Preferred Shares and the Warrants Relating to the Preferred Shares.
The Company and the Purchasers agree to file all relevant tax returns in a
manner consistent with the allocation agreed to pursuant to this Section 2.1(e).

2.2 Closing Deliveries.

(a) On or prior to each Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

(i) with respect to the Initial Closing only, this Agreement, duly executed by
the Company;

(ii) facsimile copies of one or more Warrants, executed by the Company and
registered in the name of such Purchaser as set forth on the Book Entry
Questionnaire included as Exhibit C-2 hereto, pursuant to which such Purchaser
shall have the right to acquire such number of Warrant Shares as calculated
pursuant to Section 2.1(a), with the original Warrants delivered within three
(3) Trading Days of Closing;

(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
substantially the form attached hereto as Exhibit D, executed by such counsel
and addressed to the Purchasers and the Placement Agent;

 

9



--------------------------------------------------------------------------------

(iv) with respect to the Initial Closing only, the Registration Rights
Agreement, duly executed by the Company;

(v) duly executed Irrevocable Transfer Agent Instructions instructing the
Transfer Agent to deliver a book entry statement evidencing the number of Shares
equal to such Purchaser’s (a) Common Stock Subscription Amount divided by the
Common Unit Purchase Price and/or (b) Preferred Stock Subscription Amount
divided by the Preferred Unit Purchase Price, registered in the name of such
Purchaser;

(vi) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the applicable Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Securities, (b) certifying the current versions of the certificate of
incorporation, as amended, by-laws of the Company and Certificate of
Designation, and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in substantially the form attached hereto as Exhibit F;

(vii) the Compliance Certificate referred to in Section 5.1(i);

(viii) with respect to the Initial Closing only, a Lock-Up Agreement,
substantially in the form of Exhibit I hereto (each a “Lock-Up Agreement” and
collectively, the “Lock-up Agreements”) executed by and between the Company and
each person or entity listed on Exhibit J hereto, and each such Lock-Up
Agreement shall be in full force and effect on the Initial Closing Date;

(ix) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of Delaware, as of a date within three
(3) Business Days of the applicable Closing Date;

(x) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within three (3) Business Days of the
applicable Closing Date; and

(xi) a certified copy of the certificate of incorporation, as certified by the
Secretary of State of Delaware, as of a date within three (3) Business Days of
the applicable Closing Date.

(b) On or prior to each Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) with respect to the Initial Closing only, this Agreement, duly executed by
such Purchaser;

(ii) its Subscription Amount for the applicable Closing, in United States
dollars and in immediately available funds, in the amount identified to it by
the Company in writing, by wire transfer to the Escrow Account, as set forth on
Exhibit H attached hereto;

(iii) with respect to the Initial Closing only, the Registration Rights
Agreement, duly executed by such Purchaser;

 

10



--------------------------------------------------------------------------------

(iv) with respect to the Initial Closing only, a fully completed and duly
executed Selling Stockholder Questionnaire in the form attached as Annex B to
the Registration Rights Agreement; and

(v) with respect to the Initial Closing only, a fully completed and duly
executed Accredited Investor Questionnaire, satisfactory to the Company, and
Book-Entry Questionnaire in the forms attached hereto as Exhibits C-1 and C-2,
respectively.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby represents and warrants
as of the date hereof and each Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers and to the Placement Agent:

(a) Subsidiaries. The Company has no direct or indirect subsidiaries other than
those listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a)
hereto, the Company has no direct or indirect subsidiaries. The Company
(i) owns, directly or indirectly, all of the capital stock or comparable equity
interests of each Subsidiary free and clear of any and all Liens, and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities, and
(ii) does not own, directly or indirectly, any long-term debt of or equity
interest in any other Person.

(b) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted, is pending,
or, to the Company’s Knowledge, has been threatened in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants and the Underlying Shares upon
conversion of the Preferred Stock) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. The
Company covenants and agrees to seek the Requisite Stockholder Approval as soon
as reasonably practicable after the Initial Closing Date and to recommend
approval of such resolution. Each of the Transaction Documents to

 

11



--------------------------------------------------------------------------------

which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares and Underlying Shares) do not and
will not (i) conflict with or violate any provisions of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any Material
Contract, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except in the case of clauses
(ii) and (iii) such as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on the legality, validity or enforceability of any Transaction
Document or on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, approval, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority, holder of
outstanding securities of the Company or any Subsidiary or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Common Shares, Warrant Shares and Underlying
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filings required in accordance with Section 4.6
of this Agreement, (vi) in respect of the Second Closing, the Requisite
Stockholder Approval, and (vii) those that have been made or obtained prior to
the date of this Agreement (collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Shares to be issued at the applicable
Closing have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable and free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. The Warrants have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents, will be

 

12



--------------------------------------------------------------------------------

duly and validly issued, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents and the Warrants, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. The Underlying Shares to be issued upon conversion of
the Preferred Stock have been duly authorized and, when issued and paid for in
accordance with the terms of this Agreement and as set forth in the Certificate
of Designation, will be validly issued, free and clear of all Liens, other than
restrictions on transfer provided in the Transaction Documents or imposed by
applicable securities laws and the rules and regulations of the Trading Market,
and shall not be subject to preemptive or similar rights of stockholders, and
the holders shall be entitled to all rights accorded to a holder of Common
Stock. Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Shares to be issued at the applicable Closing
will be issued in compliance with all applicable federal and state securities
laws.

(g) Capitalization. The capitalization of the Company as of June 30, 2017 is as
set forth in the SEC Reports. The Company has not issued any capital stock since
the date of its most recently filed SEC Report other than to reflect stock
option and warrant exercises or vesting of restricted stock units that do not,
individually or in the aggregate, have a material effect on the issued and
outstanding capital stock, options and other securities. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents
that have not been effectively waived as of the applicable Closing Date. Except
as set forth in the SEC Reports or a result of the purchase and sale of the
Shares and Warrants, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares and Warrants will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all applicable federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. Other than the Voting Agreement,
there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the Company’s Knowledge, between or among any of the Company’s
stockholders.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect and would not have or reasonably be expected to result in any
limitation or prohibition on the Company’s ability to register the Shares and
Warrant Shares for resale on Form S-1 or on any Purchaser from using Rule 144 to

 

13



--------------------------------------------------------------------------------

resell any Securities. As of their respective filing dates, or to the extent
corrected by a subsequent amendment, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Each of the Material Contracts
to which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed (or
incorporated by reference) as an exhibit to the SEC Reports.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent amendment). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
materially altered its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees or service providers of the Company), and (v) the Company
has not issued any equity securities to any officer, director or Affiliate,
except Common Stock issued in the ordinary course as dividends on outstanding
preferred stock or issued pursuant to existing Company stock option or stock
purchase plans or executive and director compensation arrangements disclosed in
the SEC Reports. Except for the issuance of the Shares and Warrants contemplated
by this Agreement, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one
(1) Trading Day prior to the date that this representation is made.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports would, if
there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor to the Company’s Knowledge any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission or the
Principal Trading Market involving the Company or any current or former director
or officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its Subsidiaries under the Exchange Act or the Securities Act.

 

14



--------------------------------------------------------------------------------

(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse Effect.
None of the Company’s or any Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good. No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. To the Company’s Knowledge, no executive officer, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

(m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

(n) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any of
its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.

(o) Title to Assets. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them. The Company and its
Subsidiaries have good and marketable title to all tangible personal property
owned by them that is material to the business of the Company and its
Subsidiaries, taken as whole, in each case free and clear of all Liens except
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

15



--------------------------------------------------------------------------------

(p) Patents and Trademarks. To the Company’s Knowledge, the Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses in all material respects
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has knowingly infringed, and neither the Company nor any Subsidiary
has received a notice (written or otherwise) that any of the Intellectual
Property Rights used by the Company or any Subsidiary violates or infringes,
upon the patent, trademark, copyright, trade secret or other proprietary rights
of any Person. There is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by any Person that the Company’s business as
now conducted infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of another. To the Company’s Knowledge,
there is no existing infringement by another Person of any of the Intellectual
Property Rights. To the Company’s Knowledge, there are no facts or circumstances
which would form any basis for any claim of infringement by another Person of
any of the Intellectual Property Rights. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights. None of the technology
employed by the Company has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or any of its
officers, directors or employees or otherwise in violation of the rights of any
Person.

(q) Insurance. Except as otherwise described in the SEC Reports, the Company and
each of the Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage. Neither the Company nor any of its
Subsidiaries has received any notice of cancellation of any such insurance, nor,
to the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

(r) Transactions With Affiliates. Except as set forth in the SEC Reports, none
of the executive officers or directors of the Company or its Subsidiaries is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as executive officers and directors), that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

(s) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

(t) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the applicable Closing Date. The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange

 

16



--------------------------------------------------------------------------------

Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(u) Certain Fees. No person or entity will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares and Warrants (which placement agent fees are being paid
by the Company). The Purchasers shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph (u) that may be due in connection
with the transactions contemplated by the Transaction Documents. The Company
shall indemnify, pay, and hold each Purchaser harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. In respect of the Initial Closing, the issuance and sale
of the Securities hereunder will not contravene the rules and regulations of the
Principal Trading Market. In respect of the Second Closing, upon the Requisite
Stockholder Approval, the issuance and sale of the Securities hereunder will not
contravene the rules and regulations of the Principal Trading Market.

(w) Investment Company The Company is not, and immediately after receipt of
payment for the Shares and Warrants, will not be an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.

(x) Registration Rights. Other than each of the Purchasers, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. Except as
disclosed in Schedule 3.1(y) hereto, the Company has not, in the twelve
(12) months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. Except as disclosed in Schedule 3.1(y) hereto, the Company
is in compliance in all material respects with all listing and maintenance
requirements of the Principal Trading Market on the date hereof.

(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’’ ownership of the Securities.

 

17



--------------------------------------------------------------------------------

(aa) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.6 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

(bb) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

(cc) Tax Matters. The Company and each of its Subsidiaries (i) has accurately
and timely prepared and filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except, in the case of clauses (i) and
(ii) above, where the failure to so pay or file any such tax, assessment, charge
or return would not have or reasonably be expected to result in a Material
Adverse Effect. There are no unpaid taxes in any material amount claimed to be
due by the Company or any of its Subsidiaries by the taxing authority of any
jurisdiction.

(dd) Environmental Matters. To the Company’s knowledge, neither Company nor any
of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened in writing that might lead to such
a claim.

(ee) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.

(ff) Foreign Corrupt Practices. Neither the Company nor its Subsidiaries, nor to
the Company’s Knowledge, any agent or other person acting on behalf of the
Company or its Subsidiaries, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns

 

18



--------------------------------------------------------------------------------

from corporate funds, (iii) failed to disclose fully any contribution made by
the Company or its Subsidiaries (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(gg) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed or that otherwise would have or
reasonably be expected to result in a Material Adverse Effect.

(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

(ii) Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Placement Agent in connection with the
placement of the Shares and Warrants.

(jj) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(kk) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(ll) Government Licenses. The Company and its Subsidiaries possesses such
permits, certificates, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business of the Company as described in the SEC Reports, including without
limitation, all such approvals, certificates, authorizations and permits
required by the United States Food and Drug Administration (the “FDA”) and/or
other federal, state, local or foreign agencies or bodies engaged in the
regulation of clinical trials, pharmaceuticals, or biohazardous substances or
materials, except where the failure so to possess would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
the Company is in compliance with the terms and conditions of all such

 

19



--------------------------------------------------------------------------------

Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect; and the Company has not received any written notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have or reasonably be expected to
have a Material Adverse Effect. Where required by applicable laws and
regulations of the FDA or any foreign regulatory authority, the Company has
submitted to the FDA or any foreign regulatory authority an Investigational New
Drug Application, or similar application, or amendment or supplement thereto for
a clinical trial it has conducted or sponsored or is conducting or sponsoring,
except where such failure would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect; all such submissions
were in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA or such
foreign regulatory authority with respect to any such submissions, except any
deficiencies which could not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.

(mm) FDA and Foreign Regulatory Authority. As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder
(“FDCA”), or any foreign regulatory authority under similar laws and regulations
(including, without limitation, the European Medicines Agency and the Japanese
Ministry of Health and Welfare) that is manufactured, packaged, labeled, tested,
distributed, and/or sold by the Company or any of its Subsidiaries (each such
product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, tested, distributed, and/or sold by the Company
in compliance with all applicable requirements under FDCA and similar laws,
rules and regulations relating to registration, investigational use, licensure
or approval, good manufacturing practices, good laboratory practices, good
clinical practices, product listing, labeling, advertising, record keeping and
filing of reports, except where the failure to be in compliance would not have
or reasonably be expected to result in a Material Adverse Effect. There is no
pending, completed or, to the Company’s Knowledge, threatened, action (including
any lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) requests the recall, suspension,
or seizure of, or withdraws or orders the withdrawal of advertising or sales
promotional materials relating to, any Pharmaceutical Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any of its
Subsidiaries, (iv) enjoins production at any facility of the Company or any of
its Subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or any of its Subsidiaries, or
(vi) otherwise alleges any violation of any laws, rules or regulations by the
Company or any of its Subsidiaries, and which, either individually or in the
aggregate, would have or reasonably be expected to result in a Material Adverse
Effect. The properties, business and operations of the Company and its
Subsidiaries are being conducted in all material respects in accordance with all
applicable laws, rules and regulations of the FDA and any foreign regulatory
authority. Neither the Company nor its Subsidiaries have been informed by the
FDA or any foreign regulatory authority that the FDA or such foreign regulatory
authority will prohibit the marketing, sale, license or use in the applicable
jurisdiction of any product proposed to be developed, produced or marketed by
the Company or its Subsidiaries.

(nn) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

 

20



--------------------------------------------------------------------------------

(oo) Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Certificate of Designation sets forth the totality of the
procedures required of the Purchasers in order to convert the Preferred Stock.
No additional legal opinion, other information or instructions shall be required
of the Purchasers to convert their Preferred Stock. The Company shall honor
conversions of the Preferred Stock and shall deliver the Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents; provided, however, that prior to obtaining the Requisite
Stockholder Approval, the Company shall not be required to issue any shares of
Common Stock to a Purchaser upon conversion by such Purchaser (or its assigns)
of any shares of the Preferred Stock to the extent (and only to the extent) that
such conversion would result in the Purchaser (including its
predecessors-in-interest) beneficially owning shares of Common Stock in excess
of the applicable Threshold Amount unless approved by the Company’s stockholders
in accordance with the applicable stockholder approval requirements of Nasdaq
Marketplace Rule 5635.

(pp) No Change of Control. Prior to the time at which the Company has received
the Requisite Approval (as defined in the Certificate of Designation), the
execution, delivery and performance by the Company of the Transaction Documents
to which it is a party and the consummation by the Company of the transactions
contemplated hereby or thereby do not and will not result in a change of control
as such term is defined in the Company’s Material Contract.

(qq) Reservations of Shares of Common Stock. So long as any of the Warrants are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, the number of shares of
Common Stock issuable upon exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants). So
long as the Preferred Stock remains outstanding, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, the maximum number of shares of Common Stock to effect the
conversion of the Preferred Stock.

(rr) Eligibility to Use Form S-3. As of the date of this Agreement, the Company
is eligible to use Form S-3 under the Securities Act and it meets the
transaction requirements with respect to General Instruction I.B.3 of Form S-3.

(ss) Acknowledgment Regarding Purchaser’s Trading Activity. Notwithstanding
anything in this Agreement or elsewhere herein to the contrary (except for
Sections 3.2(h) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term,
(ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock and
(iv) each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders’ equity interests in the Company at and after the time that the
hedging activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

21



--------------------------------------------------------------------------------

(tt) No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.

(uu) Other Covered Persons. Other than the Placement Agent, the Company is not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.

(vv) Notice of Disqualification Events. The Company will notify the Purchasers
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of each Closing Date to the Company and the Placement Agent as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

22



--------------------------------------------------------------------------------

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants and/or conversion of the Preferred Stock,
will acquire the Warrant Shares and/or Underlying Shares issuable upon exercise
or conversion thereof as principal for its own account and not with a view to,
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises its Warrants or converts its Preferred Stock it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.
Purchaser hereby represents that neither it nor any of its Rule 506(d) Related
Parties is a “bad actor” within the meaning of Rule 506(d) promulgated under the
Securities Act. For purposes of this Agreement, “Rule 506(d) Related Party”
shall mean a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment. Such Purchaser acknowledges that the
obligation of the Company under this Agreement to offer and sell the Securities
in the Second Closing is contingent upon the Requisite Stockholder Approval and
in the event that the Requisite Stockholder Approval is not obtained, provided
that the Company has used its reasonable best efforts to seek the Requisite
Stockholder Approval no later than ninety (90) days after the Initial Closing
Date and the Board of Directors of the Company recommends that the stockholders
vote in favor of such Requisite Stockholder Approval, such Purchaser shall not
have any recourse against the Company resulting from the fact that the Second
Closing Does not Occur or the failure to obtain the Requisite Stockholder
Approval.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of

 

23



--------------------------------------------------------------------------------

operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, as of the date hereof, since the time that such Purchaser
was first contacted by the Company, the Placement Agent or any other Person
regarding the transactions contemplated hereby, neither the Purchaser nor any
Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s or Trading Affiliate’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agent
has acted solely as the agent of the Company in this placement of the Shares and
Warrants and such Purchaser has not relied on the business or legal advice of
the Placement Agent or any of its agents, counsel or Affiliates in making its
investment decision hereunder, and confirms that none of such Persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

24



--------------------------------------------------------------------------------

(k) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(m) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(n) Beneficial Ownership. Assuming the accuracy of the Company’s representations
and warranties set forth in Section 3.1(g), the purchase by such Purchaser of
the Common Shares and Warrants issuable to it at the Initial Closing will not
result in such Purchaser (individually or together with any other Person with
whom such Purchaser has identified, or will have identified, itself as part of a
“group” in a public filing made with the Commission involving the Company’s
securities) acquiring, or obtaining the right to acquire, in excess of 19.999%
of the outstanding shares of Common Stock or the voting power of the Company on
a post transaction basis that assumes that such Closing shall have occurred. In
connection with the Initial Closing, such Purchaser does not presently intend
to, alone or together with others, make a public filing with the Commission to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of such Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that each Closing shall have occurred. A Purchaser shall not be deemed
to have acquired, or have the right to acquire, any shares of Common Stock in
excess of the Beneficial Ownership Limitation (as defined in the Certificate of
Designation) prior to the sixty-first (61st) day after the Purchaser’s delivery
of a Notice of Conversion under the Certificate of Designation. Notwithstanding
the foregoing, the Company shall at all times be required to issue the
applicable number of shares of Common Stock to a given Purchaser upon the valid
conversion by such Purchaser (or its assigns) of shares of Class Y Preferred
Stock unless and only to the extent that, prior to the Required Stockholder
Approval, such conversion and related issuance: (i) would result in the
aggregate issuance to a given Purchaser (including its predecessors-in-interest)
of a number of shares of Common Stock in excess of the applicable Threshold
Amount, and (ii) has not been approved by the Company’s stockholders in
accordance with the stockholder approval requirements of Nasdaq Marketplace Rule
5635.

(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(p) Accuracy of Accredited Investor Questionnaire. The Accredited Investor
Questionnaire delivered by such Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement, and such
Accredited Investor Questionnaire delivered to the Company by such Purchaser
will each be complete and accurate as of each Closing and the effective date of
the Registration Statement; provided, that such Purchaser shall be entitled to
update such information by providing written notice thereof to the Company.

 

25



--------------------------------------------------------------------------------

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities. Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its Transfer Agent, without any legal opinion, except to
the extent required by the Company’s Transfer Agent, any transfer of the
Securities by a Purchaser to an Affiliate of such Purchaser; provided, that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities.

(b) Legends. Any certificates or book entry notations evidencing the Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be

 

26



--------------------------------------------------------------------------------

required in connection with a subsequent transfer or foreclosure following
default by the Purchaser transferee of the pledge. No notice shall be required
of such pledge, but Purchaser’s transferee shall promptly notify the Company of
any such subsequent transfer or foreclosure of such legended Securities. Each
Purchaser acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Purchaser and its
pledgee or secured party. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate (or book entry notation, as
applicable) without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Securities are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to the
effective registration statement registering the Securities for resale, such
Securities are sold only during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), (ii) such Securities are sold or transferred pursuant
to Rule 144 (if the transferor is not an Affiliate of the Company), or
(iii) such Securities are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall cause Company Counsel to issue to
the Transfer Agent the legal opinion referred to in the Irrevocable Transfer
Agent Instructions. Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than two (2) Trading Days following the
delivery by a Purchaser to the Company (with notice to the Company) of (i) a
legended certificate (or book entry notation) representing Shares, Warrant
Shares or Underlying Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer), (ii) an Exercise Notice in the manner stated in the Warrants to
effect the exercise of such Warrant in accordance with its terms, or (iii) a
Notice of Conversion in the manner stated in the Certificate of Designation to
effect the conversion of such Preferred Shares in accordance with their terms,
and an opinion of counsel to the extent required by Section 4.1(a) (such second
(2nd) Trading Day, the “Legend Removal Date”), deliver or cause to be delivered
to the transferee of such Purchaser or such Purchaser, as applicable, a
certificate or book entry notations representing such Securities that is free
from all restrictive and other legends, or at the election of the Purchaser, by
delivery via the Deposit/Withdrawal at Custodian system of DTC. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the restrictions on transfer set forth in this Section 4.1(c).
Certificates (or book entry notations) for Shares or Warrant Shares subject to
legend removal hereunder may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser. If a legal opinion is required by the Company’s
transfer agent or requested by a Purchaser in connection with legend removal,
the Company hereby agrees to cause its outside counsel to promptly provide such
legal opinion.

 

27



--------------------------------------------------------------------------------

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in
substantially the form of Exhibit E-1 and E-2 attached hereto (the “Irrevocable
Transfer Agent Instructions”). The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 4.1(d) (or instructions that are consistent therewith) will be
given by the Company to its transfer agent in connection with this Agreement,
other than with respect to the issuance of the Underlying Shares upon a valid
conversion of the Preferred Stock, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this
Section 4.1(d), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. While the Registration Statement remains
effective, each Purchaser hereunder may sell the Shares and Warrant Shares in
accordance with the plan of distribution contained in the Registration Statement
and if it does so it will comply therewith and with the related prospectus
delivery requirements unless an exemption therefrom is available. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the Registration
Statement registering the resale of the Shares or the Warrant Shares is not
effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act, the
Purchaser will refrain from selling such Shares and Warrant Shares until such
time as the Purchaser is notified by the Company that such Registration
Statement is effective or such prospectus is compliant with Section 10 of the
Securities Act, unless such Purchaser is able to, and does, sell such Shares or
Warrant Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this Section 4.1(e) and each Purchaser hereunder will indemnify and
hold harmless each of such persons from any breaches or violations of this
Section 4.1(e).

(f) Failure to Deliver Shares. If the Company shall fail for any reason or for
no reason to issue to a Purchaser a certificate (or book entry notation, as
applicable) without such legend or any other legend to the holder of the
applicable Shares or Warrant Shares upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at the DTC
within two (2) Trading Days after receipt of all documents necessary for the
removal of the legend set forth above (the “Deadline Date”), then, in addition
to all other remedies available to such Purchaser, (i) the Company shall pay to
a Purchaser, in cash, (i) as partial liquidated damages and not as a penalty,
for each $1,000 of Shares or Warrant Shares (based on the Closing Bid Price of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $10 per Trading Day (increasing to $20 per Trading Day five
(5) Trading Days after such damages have begun to accrue) for each Trading Day
after the Legend Removal Date and (ii) until such certificate is delivered
without a legend if on or after the Trading Day immediately following such two
(2) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within two (2) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if

 

28



--------------------------------------------------------------------------------

any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to deliver such certificate (or make such book
entry notation, as applicable) (and to issue such shares of Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to such Purchaser a
certificate or certificates (or make such book entry notation, as applicable)
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date.

4.2 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the applicable Closing Date, the number of shares of Common Stock issuable
upon exercise of the Warrants issued at the Closing (without taking into account
any limitations on exercise of the Warrants set forth in the Warrants). From the
Second Closing Date to the date on which the Purchasers have exercised their
rights in full under the Certificate of Designation, the Company shall reserve
for issuance to the Purchasers a number of shares of Common Stock at least equal
to the number of Underlying Shares.

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, until the date that the Shares and Warrant Shares
cease to be Registrable Securities (as defined in the Registration Rights
Agreement), the Company shall use its commercially reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such period, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchasers and make publicly available in accordance with Rule
144(c) such information as is required for the Purchasers to sell the Securities
under Rule 144.

4.4 Warrant Exercise Procedures. The totality of the procedures required of a
Purchaser in order to exercise its Warrants are as set forth in the Warrants.
Subject to compliance with the terms of the Transaction Documents, no additional
legal opinion or other information or instruction not otherwise specified
therein shall be required of such Purchaser to exercise their Warrants. The
Company shall honor exercises of the Warrants, and shall deliver Warrant Shares,
in each case, in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

4.5 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

4.6 Securities Laws Disclosure; Publicity. By 9:00 A.M., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby. On or
before 9:00 A.M., New York City time, on the second (2nd) Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights Agreement)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of

 

29



--------------------------------------------------------------------------------

such Purchaser, except (i) as required by federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (ii) to the extent such disclosure is
required by law, request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary
or any of their respective officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement, after the issuance of the Press Release, regarding the
confidentiality and use of such information. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are required to be publicly
disclosed by the Company as described in this Section 4.6, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser owns any
equity in the Company prior to its purchase of the Securities hereunder.

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. If the Company
provides a Purchaser or its agents or counsel with any material non-public
information regarding the Company without the express written consent of such
Purchaser, neither the Purchaser nor its agent or counsel shall have any duty of
confidentiality with respect to, or duty not to trade on the basis of, such
information.

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares and Warrants hereunder for clinical research and development purposes for
SOLLPURA, including the RESULT, SIMPLICITY and EASY trials as well as enabling
manufacturing and general corporate purposes and shall not use such proceeds
for: (a) the satisfaction of any portion of the Company’s debt (other than
payment of trade payables in the ordinary course of the Company’s business and
prior practices), (b) the redemption of any Common Stock or Common Stock
Equivalents or (c) the settlement of any outstanding litigation.

4.10 Indemnification of Purchasers. In consideration of each Purchaser’s
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, subject to the provisions of this Section 4.10, the
Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act),

 

30



--------------------------------------------------------------------------------

and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from and against
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation (“Indemnified
Liabilities”) that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in any of the
other Transaction Documents or (b) any action instituted against the Company,
any Purchaser Party, or any other Purchaser in any capacity, or any of them or
their respective Affiliates, by any Person who is not an Affiliate of such
Purchaser seeking indemnification, with respect to or arising out of the
execution, delivery, performance or enforcement of any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance). Promptly after
receipt by any such Person (the “Indemnified Person”) of notice of any demand,
claim or circumstances which would or might give rise to a claim or the
commencement of any action, proceeding or investigation in respect of which
indemnity may be sought pursuant to this Section 4.10, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all reasonable fees and
expenses relating to such proceeding; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the
reasonable and documented fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel may be inappropriate
due to actual or potential differing interests between them. The Company shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

4.11 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Common Shares, Warrant Shares and Underlying Shares and shall use its
commercially reasonable efforts to take all steps necessary to cause all of the
Common Shares, Warrant Shares and Underlying Shares to be approved for listing
on the Principal Trading Market as promptly as possible thereafter.

4.12 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser. The Company, on or before
the applicable Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly
upon the written request of any Purchaser.

 

31



--------------------------------------------------------------------------------

4.13 Delivery of Shares and Warrants After Closing. The Company shall deliver,
or cause to be delivered, a book entry statement evidencing the Shares purchased
by each Purchaser to such Purchaser within three (3) Trading Days of each
Closing Date.

4.14 Short Sales and Confidentiality After The Date Hereof. Such Purchaser shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.6 or (ii) this Agreement is terminated in
full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.6, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.5. Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.

4.15 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

4.16 Subsequent Equity Sales. From the date hereof until thirty (30) days after
the later of (i) the Effective Date and (ii) the date that the Required
Stockholder Approval is obtained and deemed effective, neither the Company nor
any Subsidiary shall issue shares of Common Stock or Common Stock Equivalents
other than (1) pursuant to an Approved Stock Plan, or (2) upon the exercise or
exchange of or conversion of any Securities issued hereunder or any Common Stock
or Common Stock Equivalents outstanding as of the date hereof; provided,
however, the thirty (30) day period set forth in this Section 4.16 shall be
extended for the number of Trading Days during such period in which (i) trading
in the Common Stock is suspended by any Trading Market, or (ii) following the
Effective Date, the Registration Statement is not effective or the prospectus
included in the Registration Statement may not be used by the Purchasers for the
resale of the Shares and Warrant Shares. In addition, the Company shall use its
reasonable best efforts to obtain a waiver of registration rights under the IRA
for the period of time from the date of this Agreement to the Effective Date.

4.17 Lock-up Agreements. The Company shall not amend, modify, waive or terminate
any provision of any of the Lock-up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-up Agreement in
accordance with its terms. If any officer or director that is a party to a
Lock-up Agreement breaches any provision of a Lock-up Agreement, the Company
shall promptly use its best efforts to seek specific performance of the terms of
such Lock-up Agreement.

 

32



--------------------------------------------------------------------------------

4.18 Voting Agreements. The Company shall not amend, modify, waive or terminate
any provision of any of the Voting Agreements and shall enforce the provisions
of each Voting Agreement in accordance with its terms. If any stockholder that
is a party to a Voting Agreement breaches any provision of a Voting Agreement,
the Company shall promptly use its best efforts to seek specific performance of
the terms of such Voting Agreement.

4.19 Effectiveness of Registration Statement. The Company will use its
reasonable best efforts to cause the initial Registration Statement to become
effective prior to the topline data release for the Company’s RESULT trial.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Initial Closing and/or Second Closing is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the applicable Closing Date, of each of
the following conditions, any of which may be waived by such Purchaser (as to
itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of each Closing Date,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to each Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

(f) Listing. The Nasdaq Global Market shall have approved the listing of
additional shares application for the Common Shares, Warrants Shares and
Underlying Shares.

(g) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the applicable Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the applicable Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.

 

33



--------------------------------------------------------------------------------

(h) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(i) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of each Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the applicable Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit G.

(j) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

(k) Reservation of Shares of Common Stock. As of each Closing Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting the exercise of the Warrants, the number of shares of
Common Stock issuable upon exercise of the Warrants issued in such Closing
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants). Further, as of the Second Closing Date, the Company
shall have reserved out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of the Preferred Stock, a number of
shares of Common Stock equal to the number of Underlying Shares issuable upon
conversion of the Preferred Stock.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the Shares and Warrants at the
Initial and/or Second Closing to a Purchaser is subject to the fulfillment to
the satisfaction of the Company on or prior to the applicable Closing Date of
the following conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of each Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to each Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

 

34



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after each Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via electronic mail or facsimile (provided
the sender receives a machine-generated confirmation of successful transmission)
at the email address or facsimile number specified in this Section 6.3 prior to
5:00 P.M., New York City time, on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company:    

 

Anthera Pharmaceuticals

  25801 Industrial Boulevard, Suite B   Hayward, California 94545   Attention:
May Liu   Telephone No.: (510) 856-5600   Facsimile No.:(510) 856-5597   E-mail:
mliu@anthera.com

With a copy to:    

  Goodwin Procter LLP   Three Embarcadero Center, 28th Floor   San Francisco,
California 94111   Telephone No.: (415) 733-6099   Facsimile No.: (415) 677-9041
  Attention: Bradley Bugdanowitz   E-mail: bbugdanowitz@goodwinlaw.com

If to a Purchaser:

  To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

35



--------------------------------------------------------------------------------

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by (a) the Company and
(b)(i) prior to the Initial Closing, the Purchasers representing at least
two-thirds ( 2⁄3) of the issuable Securities, and (ii) after the Initial
Closing, the Purchasers representing at least two-thirds ( 2⁄3) of the
Securities then held by Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought; provided, that any
amendment, waiver modification or supplement of this Agreement that modifies the
Subscription Amount of any Purchaser, the Purchase Price or Section 2.1(a) of
this Agreement or causes any such Purchaser to assume any additional liability
or obligation, may be effected only pursuant to a written instrument signed by
the Company and such Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered on the same terms and conditions to all Purchasers who then hold
Securities. Notwithstanding the foregoing, any provision of this Agreement which
may be waived, modified, supplemented or amended without the written consent of
each Purchaser may only be so waived, modified, supplemented or amended in a
manner which applies to all Purchasers in the same fashion. The Company shall
give prompt written notice to each Purchaser of any waiver, modification,
supplement or amendment hereof that was effected without each Purchaser’s
written consent.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each Purchaser. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of this Agreement that apply to the “Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) the Placement Agent is an intended third party beneficiary of
Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or

 

36



--------------------------------------------------------------------------------

certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive each Closing
and the delivery of all the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

 

37



--------------------------------------------------------------------------------

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Cooley LLP, counsel to the Placement Agent. Each Purchaser
acknowledges that Cooley LLP has rendered legal advice to the Placement Agent
and not to such Purchaser in connection with the transactions contemplated
hereby, and that each such Purchaser has relied for such matters on the advice
of its own respective counsel. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any Purchaser.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned (i) at any time prior to the Initial
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Initial Closing has not been
consummated on or prior to 5:00 P.M., New York City time, on the Outside Date,
and (ii) prior to the Second Closing at any time after the date that is ninety
(90) days after the Initial Closing Date if at such time the Requisite

 

38



--------------------------------------------------------------------------------

Stockholder Approval has not been obtained; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Initial Closing to occur on
or before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom. The Company and any
Purchaser(s) may extend the term of this Agreement in accordance with the
amendment provisions of Section 6.4 herein.

6.19 Waiver of Conflicts. Each Purchaser acknowledges that Goodwin Procter LLP,
outside general counsel to the Company, has in the past performed and is or may
now or in the future represent one or more Purchasers or their affiliates in
matters unrelated to the transactions contemplated by the this Agreement,
including representation of such Purchasers or their affiliates in matters of a
similar nature to the transactions contemplated by this Agreement. The
applicable rules of professional conduct require that Goodwin Procter LLP inform
the Purchasers hereunder of this representation and obtain their consent.
Goodwin Procter LLP has served as outside general counsel to the Company and has
negotiated the terms of this Agreement solely on behalf of the Company. Each
Purchaser hereby (a) acknowledges that they have had an opportunity to ask for
and have obtained information relevant to such representation; (b) acknowledges
that with respect to the transactions contemplated by this Agreement, Goodwin
Procter has represented solely the Company, and not any Purchaser or any
stockholder, director or employee of the Company or any Purchaser; and (c) gives
its informed consent to Goodwin Procter LLP’s representation of the Company in
the transactions contemplated by this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ANTHERA PHARMACEUTICALS, INC. By:  

/s/ John Craig Thompson

  Name: John Craig Thompson   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

PURCHASER:

 

Sabby Volatility Warrant Master Fund, Ltd.

 

By:  

/s/ Robert Grundstein

Name:   Robert Grundstein Title:   Chief Operating Officer of Investment
Management

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 2,035,097.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     1,628,078  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     2,254,004  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $                           

 

Tax ID No.:    [Redacted]

 

Address for Notice:

c/o Sabby Management

10 Mountainview Road – Ste 205

Upper Saddle River, NJ 07458

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Robert Grundstein

  

Delivery Instructions (if different than left)

 

c/o: Bank of America Merrill Lynch

 

Street: 4800 Deer Lake Drive E.

 

City/State/Zip: Jacksonville, FL 32246-6484,

                           Mail Code- FR9-80S-01

 

Attention: Specialized Securities-LP Ops

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

Empery Asset Master, LTD

By: Empery Asset Management, LP, its authorized agent

 

By:  

/s/ Brett Director

Name:   Brett Director Title:   General Counsel

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 437,375.00  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     349,900  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     484,420  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 437,375  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, NY 10020

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Brett Director

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Empery Tax Efficient, LP

By: Empery Asset Management, LP, its authorized agent

 

By:  

/s/ Brett Director

Name:   Brett Director Title:   General Counsel

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 273,375  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     218,700  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     302,780  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 273,375  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, NY 10020

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Brett Director

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Empery Tax Efficient II, LP

By: Empery Asset Management, LP, its authorized agent

 

By:  

/s/ Brett Director

Name:   Brett Director Title:   General Counsel

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 539,250  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     431,400  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     597,254  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 539,250  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

c/o Empery Asset Management, LP

One Rockefeller Plaza, Suite 1205

New York, NY 10020

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Brett Director

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

CVI Investments, Inc.

 

By:  

/s/ Martin Kobinger

Name:   Martin Kobinger Title:   Investment Manager

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 1,250,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     1,000,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     1,384,456  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 1,250,000  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

Heights Capital Management

101 California Street, Suite 3250

San Francisco, CA 94111

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Sam Winer

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Lincoln Park Capital Fund, LLC By: Lincoln Park Capital, LLC

By: Rockledge Capital Corporation

 

By:  

/s/ Joshua Scheinfeld

Name:   Joshua Scheinfeld Title:   President

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 500,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     400,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     533,782  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 500,000  

 

Tax ID No.: [Redacted]

 

Address for Notice:

Lincoln Park Capital, LLC

440 N. Wells St., Suite 410

Chicago, IL 60654

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Robert Garcia

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Sio Partners, LP

 

By:  

/s/ Michael Castor

Name:   Michael Castor Title:   Managing Member of the Investment Manager

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 45,130  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     36,104  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     49,984  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 45,130  

 

Tax ID No.: [Redacted]

 

Address for Notice:

Sio Capital Management, LLC

535 Fifth Avenue, Suite 910

New York, NY 10017

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Michael Castor

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Sio Partners Master Fund, LP

 

By:  

/s/ Michael Castor

Name:   Michael Castor Title:   Managing Member of the Investment Manager

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 33,096.25  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

  

 

26,477

 

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

  

 

36,657

 

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 33,096.25  

 

Tax ID No.: [Redacted]

 

Address for Notice:

Sio Capital Management, LLC

535 Fifth Avenue, Suite 910

New York, NY 10017

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Michael Castor

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Compass MAV LLC

 

By:  

/s/ Michael Castor

Name:   Michael Castor Title:   Managing Member of the Investment Manager

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 47,141.25  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     37,713  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     52,211  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 47,141.25  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

Sio Capital Management, LLC

535 Fifth Avenue, Suite 910

New York, NY 10017

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Michael Castor

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Compass Offshore MAV LIMITED

 

By:  

/s/ Michael Castor

Name:   Michael Castor Title:   Managing Member of the Investment Manager

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 24,632.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     19,706  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     27,282  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares (        %
of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 24,632.50  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

Sio Capital Management, LLC

535 Fifth Avenue, Suite 910

New York, NY 10017

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Michael Castor

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

683 Capital Partners, LP

 

By:  

/s/ Joseph Patt

Name:   Joseph Patt Title:   Member of the General Partner

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 1,800,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     1,440,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     1,993,618  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 1,800,000.00  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

683 Capital Partners, LP

3 Columbus Circle, Ste. 2205

New York, NY 10019

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Joseph Patt

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

AIGH Investment Partners LP

 

By:  

/s/ Orin Hirschman

Name:   Orin Hirschman Title:   General Partner

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 750,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     600,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     830,674  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 750,000  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

6006 Berkeley Avenue

Baltimore, MD 21209

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: [Redacted]

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

AIGH Investment Partners LLC

 

By:  

/s/ Orin Hirschman

Name:   Orin Hirschman Title:   General Partner

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 50,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     40,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     55,378  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 50,000  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

6006 Berkeley Avenue

Baltimore, MD 21209

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: [Redacted]

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Birchview Fund LLC

 

By:  

/s/ Matthew Strobeck

Name:   Matthew Strobeck Title:  

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 100,000  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     80,000  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     110,756  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 100,000  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

Birchview Fund

c/o Birchview Capital, LP

688 Pine Street, Suite 2D

Burlington, VT 05401

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Dick McCormick

  

Delivery Instructions (if different than left)

 

c/o: __________________________________

 

Street: ________________________________

 

City/State/Zip: __________________________

 

Attention: _____________________________

 

Telephone No.: _________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Biotechnology Value Fund, L.P.

By: BVF Partners L.P., General Partner

By: BVF, Inc., General Partner

 

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

(1) Purchase of Common Shares and related Warrants:

  

(a) Common Stock Subscription Amount:

   $ 653,437.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     522,750  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     723,724  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 653,437.50  

 

Tax ID No.: [Redacted]

 

Address for Notice:

1 Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Spike Loy

  

Delivery Instructions (if different than left)

 

c/o: The Depository Trust Company

 

Street: 570 Washington Blvd., 5th Floor

 

City/State/Zip: Jersey City, NJ 07310

 

Attention: [Redacted]

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

Biotechnology Value Fund II, L.P.

By: BVF Partners L.P., General Partner

By: BVF, Inc., General Partner

 

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 442,437.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     353,950  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     490,028  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 442,437.50  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

1 Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Spike Loy

  

Delivery Instructions (if different than left)

 

c/o: The Depository Trust Company

 

Street: 570 Washington Blvd., 5th Floor

 

City/State/Zip: Jersey City, NJ 07310

 

Attention: [Redacted]

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER

 

Biotechnology Value Trading Fund OS, L.P. By: BVF Partners OS Ltd., General
Partner By: BVF Partner L.P., Sole Member

By: BVF, Inc., General Partner

 

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 116,517.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     93,214  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     129,050  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 116,517.50  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

1 Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Spike Loy

  

Delivery Instructions (if different than left)

 

c/o: The Depository Trust Company

 

Street: 570 Washington Blvd., 5th Floor

 

City/State/Zip: Jersey City, NJ 07310

 

Attention: [Redacted]

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

Investment 10, LLC By: BVF Partners, L.P., attorney-in-fact

By: BVF, Inc., General Partner

 

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 69,135  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     55,308  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     76,570  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 69,135.00  

 

Tax ID No.: [Redacted]

 

Address for Notice:

1 Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Spike Loy

  

Delivery Instructions (if different than left)

 

c/o: The Depository Trust Company

 

Street: 570 Washington Blvd., 5th Floor

 

City/State/Zip: Jersey City, NJ 07310

 

Attention: [Redacted]

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

MSI BVF SPV, LLC By: BVF Partners L.P., attorney-in-fact

By: BVF, Inc., General Partner

 

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 83,375.00  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     66,700  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     92,342  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $                           

(b) Preferred Unit Purchase Price:

   $                           

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     

 

 

 

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     

 

 

 

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 83,375.00  

 

Tax ID No.:    [Redacted]

 

Address for Notice:

1 Sansome Street, 30th Floor

San Francisco, CA 94104

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Spike Loy

  

Delivery Instructions (if different than left)

 

c/o: BNP Paribas Prime Brokerage

 

Street: 787 Seventh Ave., 8th Floor

 

City/State/Zip: New York, NY 10019

 

Attention: Jose Nevarez

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

Armistice Capital Master Fund Ltd.

 

By:  

/s/ Touhan Steve Chen

Name:   Tohuan Steve Chen Title:   Controller of IM

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 2,415,597.50  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     1,932,478  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     3,470,308  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

   $ 2,584,402.50  

(b) Preferred Unit Purchase Price:

   $ 1.25  

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

     2,067,522  

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

     2,067,522  

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 5,000,000  

 

Tax ID No.: [Redacted]

 

c/o Armistice Capital, LLC

510 Madison Ave, 22nd Floor

New York, NY 10022

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Steve Chen

  

Delivery Instructions (if different than left)

 

c/o: _________________________________

 

Street: _______________________________

 

City/State/Zip: _________________________

 

Attention: ____________________________

 

Telephone No.: ________________________



--------------------------------------------------------------------------------

PURCHASER:

 

Alyeska Master Fund, L.P.

 

By:  

/s/ Jason Bragg

Name:   Jason Bragg Title:   CFO and COO

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 446,430  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     357,144  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     494,450  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

  

(b) Preferred Unit Purchase Price:

  

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

  

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

  

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 446,430  

 

Tax ID No.: [Redacted]

 

Address for Notice:

PO Box 309, Ugland House

Grand Cayman, KY1-1104

Cayman Islands

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Jason Bragg

  

Delivery Instructions (if different than left)

 

c/o: Alyeska Investment Group, L.P.

 

Street: 77 W. Wacker, Suite 700

 

City/State/Zip: Chicago, IL 60601

 

Attention: Melissa O’Malley

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

PURCHASER:

 

Alyeska Master Fund 2, L.P.

 

By:  

/s/ Jason Bragg

Name:   Jason Bragg Title:   CFO and COO

 

(1) Purchase of Common Shares and related Warrants:

 

(a) Common Stock Subscription Amount:

   $ 303,570  

(b) Common Unit Purchase Price:

   $ 1.25  

(c) Number of Common Shares to be Acquired (Quotient of (1)(a) and (1)(b)
rounded down to the nearest whole Common Share)

     242,856  

(d) Underlying Shares Subject to Warrant Relating to Common Shares (138.4% of
the number of Common Shares to be acquired):

     336,224  

(2) Purchase of Preferred Shares and related Warrants:

 

(a) Preferred Stock Subscription Amount:

  

(b) Preferred Unit Purchase Price:

  

(c) Number of Preferred Shares to be Acquired (Quotient of (2)(a) and (2)(b)
rounded down to the nearest whole Common Share):

  

(d) Underlying Shares Subject to Warrant Relating to Preferred Shares
(            % of the number of Preferred Shares to be acquired):

  

(3) TOTAL SUBSCRIPTION AMOUNT (Sum of (1)(a) and (2)(a)):

   $ 303,570  

 

Tax ID No.: [Redacted]

 

Address for Notice:

PO Box 309, Ugland House

Grand Cayman, KY1-1104

Cayman Islands

 

Telephone No.: [Redacted]

 

Facsimile No.: [Redacted]

 

E-mail Address: [Redacted]

 

Attention: Jason Bragg

  

Delivery Instructions (if different than left)

 

c/o: Alyeska Investment Group, L.P.

 

Street: 77 W. Wacker, Suite 700

 

City/State/Zip: Chicago, IL 60601

 

Attention: Melissa O’Malley

 

Telephone No.: [Redacted]



--------------------------------------------------------------------------------

EXHIBITS:

 

A: Form of Warrant

B: Form of Registration Rights Agreement

C-1: Accredited Investor Questionnaire

C-2: Book Entry Questionnaire

D: Form of Opinion of Company Counsel

E: Form of Irrevocable Transfer Agent Instructions

F: Form of Secretary’s Certificate

G: Form of Officer’s Certificate

H: Wire Instructions

I: Form of Lock-Up Agreement

J: List of Directors and Executive Officers Executing Lock-Up Agreements

K: Form of Certificate of Designation

SCHEDULES:

3.1(a) Subsidiaries

3.1(y) Listing and Maintenance Requirements



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Purchaser

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and the shares of common stock that
may be issued upon exercise of certain warrants or upon conversion of the
Class Y Preferred Stock (collectively, the “Securities”), of Anthera
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”). The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in
Section 4(a)(2) of the Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor. The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:   

 

 

Business Address:   

 

  

(Number and Street)

 

 

(City)   (State)    (Zip Code)

 

Telephone Number: (        )   

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:  

 

State of formation:  

 

   Approximate Date of formation:

 



--------------------------------------------------------------------------------

Were you formed for the purpose of investing in the securities being offered?

Yes            No        

If an individual:

 

Residence Address:   

 

  

(Number and Street)

 

(City)   (State)    (Zip Code)

 

Telephone Number: (        )   

 

 

Age:                             Citizenship:                            
Where registered to vote:                         

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes ____    No ____

 

Social Security or Taxpayer Identification No.   

 

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

       (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

 

       (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 

       (3) An insurance company as defined in Section 2(13) of the Securities
Act;

 

       (4) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

 

       (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;



--------------------------------------------------------------------------------

       (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

       (7) An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

       (8) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

       (9) An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

       (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

       (11) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000 (excluding
the value of the primary residence of that person);

 

       (12) A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;

 

       (13) An executive officer or director of the Company;

 

       (14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

A. FOR EXECUTION BY AN INDIVIDUAL:

 

 

    By  

 

Date           Print Name:  

 

     



--------------------------------------------------------------------------------

B. FOR EXECUTION BY AN ENTITY:         Entity Name:  

 

 

    By  

 

Date           Print Name:  

 

    Title:  

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):   Entity Name:  

 

 

    By  

 

Date           Print Name:  

 

    Title:  

 

  Entity Name:  

 

 

    By  

 

Date           Print Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C-2

BOOK ENTRY QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

1.    The exact name that the Securities are to be registered in (this is the
name that will appear in the book entry notation(s)). You may use a nominee name
if appropriate:                                 2.    The relationship between
the Purchaser of the Securities and the Registered Holder listed in response to
Item 1 above:                                 3.    The mailing address,
telephone and telecopy number of the Registered Holder listed in response to
Item 1 above:                                                                   
                                                                             
                           4.    The Tax Identification Number (or, if an
individual, the Social Security Number) of the Registered Holder listed in
response to Item 1 above:                                



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF COMPANY COUNSEL



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FOR COMMON STOCK AND RELATED WARRANTS

As of                     , 20        

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:                     

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
October 23, 2017 (the “Agreement”), by and among Anthera Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders, inter alia,
shares (the “Shares”) of Common Stock of the Company, par value $0.001 per share
(the “Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue certificates or book entry statements representing shares of Common
Stock upon transfer or resale of the Shares; and

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.

So long as you have received either (a) written confirmation from the Company’s
legal counsel that a registration statement covering resales of the Shares and
the Warrant Shares has been declared effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”) together with a copy of such registration statement, or
(b) legal opinion from the Company’s legal counsel, in form and substance
reasonably acceptable to you, that the Shares and the Warrant Shares have been
sold in conformity with Rule 144 under the Securities Act (“Rule 144”) or are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, then, unless
otherwise required by law, within two (2) Trading Days of your receipt of a
notice of transfer, Shares or the Exercise Notice, you shall issue the
certificates or statements representing the Shares and/or the Warrant Shares, as
the case may be, registered in the names of such Holders or transferees, as the
case may be, and such certificates or statements shall not bear any legend
restricting transfer of the Shares or the Warrant Shares thereby and should not
be subject to any stop-transfer restriction; provided, however, that if such
Shares and Warrant Shares are not registered for resale under the Securities Act
or able to be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, then the
certificates or statements for such Shares and/or Warrant Shares shall bear the
following legend:



--------------------------------------------------------------------------------

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Commission under the Securities Act is attached
hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, ANTHERA PHARMACEUTICALS, INC.
By:                                                                       
Name:                                                                   
Title:                                                                   



--------------------------------------------------------------------------------

Annex I

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1) The undersigned is the Holder of Warrant No.                  (the
“Warrant”) issued by Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

(2) The undersigned hereby exercises its right to purchase                 
Warrant Shares pursuant to the Warrant.

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

☐  Cash Exercise

☐  “Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$                 in immediately available funds to the Company in accordance
with the terms of the Warrant.

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11 of the Warrant
to which this notice relates.

 

Dated:                                                        Name of
Holder:                                                       
By:                                                                           
Name:                                                                       
Title:                                                                       

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated
                ,         , from the Company and acknowledged and agreed to by
American Stock Transfer & Trust Company, LLC.

 

ANTHERA PHARMACEUTICALS, INC. By:                                   
                                            
Name:                                                                           
Title:                                   
                                       



--------------------------------------------------------------------------------

Annex II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:                                     

Re: Anthera Pharmaceuticals, Inc.

Ladies and Gentlemen:

We are counsel to Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of October 23, 2017, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company has issued, and may further issue,
to the Purchasers, inter alia, shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”), and warrants exercisable for shares of
Common Stock (the “Warrants”). Pursuant to that certain Registration Rights
Agreement of even date, the Company agreed to register the resale of the Common
Stock, including, inter alia, the shares of Common Stock issuable upon exercise
of the Warrants (collectively, the “Registrable Securities”), under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Registration Rights Agreement, on
                ,         , the Company filed a Registration Statement on Form
S-3 (File No. 333-                ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Purchasers as a selling
stockholder thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at          [a.m.][p.m.] on                 ,         , and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated                 ,
        , provided at the time of such reissuance, the Company has not otherwise
notified you that the Registration Statement is unavailable for the resale of
the Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

Very truly yours, Goodwin Procter LLP By:                                   
                                       



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

FOR PREFERRED STOCK AND RELATED WARRANTS

As of                 ,         

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:                                 

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
October 23, 2017 (the “Agreement”), by and among Anthera Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and the purchasers named on the
signature pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders, inter alia,
(i) shares (the “Shares”) of Class Y Preferred Stock of the Company, par value
$0.001 per share (the “Preferred Stock”) and in the future may issue shares of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”),
which is subject to adjustment, upon conversion of the Preferred Stock (the
“Underlying Shares”), and (ii) warrants (the “Warrants”), which are exercisable
into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue certificates or book entry statements representing shares of
Preferred Stock upon transfer or resale of the Shares; and

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.

Upon the Company’s receipt of a Holder’s duly completed and executed Notice of
Conversion as set forth in Annex A to the Company’s Certificate of Designation
of Preferences, Rights and Limitations of Class Y Convertible Stock dated
October __, 2017, the Company shall issue to American Stock Transfer & Trust
Company, LLC (the “Transfer Agent”) a legal opinion signed by its counsel
authorizing the issuance of the certain number of shares of the Company’s
Class Y Preferred Stock set forth in the Notice of Conversion to be converted
into the Company’s Common Stock and setting forth the transfer restrictions and
legends, if any, to be attached to the Underlying Shares (the “Legal Opinion”).
If the converting Holder has been issued a physical stock certificate for its
Class Y Preferred Stock (the “Stock Certificate”), such Holder shall mail the
physical copy of such Stock Certificate to the Transfer Agent along with an
instruction letter specifying (i) the number of shares of Class Y Preferred
Stock to be converted into Underlying Shares and (ii) whether they would like
their remaining Class Y Preferred Stock (if any) kept in book entry or
certificated form (the “Instruction Letter”). Once the Company has received such
Notice of Conversion from the Holder, and the Transfer Agent has received the
Legal Opinion from the Company’s legal counsel and the Stock Certificate (if
any) and the Instruction Letter from the Holder, the Transfer Agent shall
process such Underlying Shares consistent with the conversion mechanics and
timing outlined in Section 6(e) of the Certificate of Designation.



--------------------------------------------------------------------------------

So long as you have received either (a) written confirmation from the Company’s
legal counsel that a registration statement covering resales of the Shares, the
Underlying Shares and the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”), together with a copy of such
registration statement, or (b) legal opinion from the Company’s legal counsel,
in form and substance reasonably acceptable to you, that the Shares, the
Underlying Shares and the Warrant Shares have been sold in conformity with
Rule 144 under the Securities Act (“Rule 144”) or are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions then, unless otherwise required by
law, within two (2) Trading Days of your receipt of written confirmation of
(1) or (2) above or the Exercise Notice, you shall remove any restrictive legend
or stop transfer order and/or transfer the Shares, Underlying Shares and Warrant
Shares registered in the names of Purchasers to the applicable transferee and
such Shares, Underlying Shares and Warrant Shares shall not bear any legend
restricting transfer of the Shares, Underlying Shares and Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares, Underlying Shares and Warrant Shares are not registered for
resale under the Securities Act or able to be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, then the certificates or statements for such
Shares, Underlying Shares and/or Warrant Shares shall bear the following legend:

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OR CONVERSION
OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares, Underlying Shares and
Warrant Shares has been declared effective by the Commission under the
Securities Act is attached hereto as Annex II.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours, ANTHERA PHARMACEUTICALS, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex I

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1) The undersigned is the Holder of Warrant No.                      (the
“Warrant”) issued by Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

(2) The undersigned hereby exercises its right to purchase
                    Warrant Shares pursuant to the Warrant.

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

☐  Cash Exercise

☐  “Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$                     in immediately available funds to the Company in
accordance with the terms of the Warrant.

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.



--------------------------------------------------------------------------------

(6) The Holder and its Attribution Parties (as defined in the Warrant) together
beneficially own an aggregate of             shares of Common Stock (as defined
in the Warrant), as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934 and the applicable regulations of the Securities
and Exchange Commission.

 

Dated:                                                   
Name of Holder:                                                                
By:                                     
                                                   Name:
                                                                               
 

Title:                                                            
                       

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

    The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated
                    ,            , from the Company and acknowledged and agreed
to by American Stock Transfer & Trust Company, LLC.

 

ANTHERA PHARMACEUTICALS, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Annex II

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:                                     

Re: Anthera Pharmaceuticals, Inc.

Ladies and Gentlemen:

We are counsel to Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of October 23, 2017, entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company will issue to the Purchasers, inter
alia, shares of the Company’s Class Y Preferred Stock, $0.001 par value per
share (the “Preferred Stock”), and warrants exercisable for shares of Common
Stock (the “Warrants”). Pursuant to that certain Registration Rights Agreement
of even date (the “Registration Rights Agreement”), the Company agreed to
register the resale of, inter alia, certain shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”) issued or issuable upon
conversion of the Preferred Stock (the “Underlying Shares”) and certain shares
of the Common Stock issuable upon exercise of the Warrants (collectively, the
“Registrable Securities”), under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                     ,            , the Company
filed a Registration Statement on Form S-3 (File No. 333-                ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers party to the Registration Rights Agreement as a selling stockholder
thereunder.

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at                  [a.m.][p.m.] on                     ,            , and we
have no knowledge, after telephonic inquiry of a member of the staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

    This letter shall serve as our standing notice to you that the Common Stock
may be freely transferred by the Purchasers pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Purchasers
or the transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated
                    ,            , provided at the time of such reissuance, the
Company has not otherwise notified you that the Registration Statement is
unavailable for the resale of the Registrable Securities. This letter shall
serve as our standing instructions with regard to this matter.

 

Very truly yours, Goodwin Procter LLP By:  

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Anthera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of October 23, 2017, by and among the
Company and the purchasers party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1. Attached hereto as Exhibit A-1 is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company on
September 21, 2017. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name    Position    Signature

J. Craig Thompson

   Chief Executive Officer         

 

May Liu

   Senior Vice President, Finance and Administration         

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
                 day of                     ,            .

 

      Secretary

I, J. Craig Thompson, Chief Executive Officer, hereby certify that Bradley A.
Bugdanowitz is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.

 

      Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer of Anthera Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of October 23, 2017, by and among the
Company and the purchasers signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the date hereof,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

  2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this
             day of                     ,                 .

 

      Name: J. Craig Thompson   Title:    Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT H

WIRE INSTRUCTIONS



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LOCK-UP AGREEMENT

October         , 2017

PIPER JAFFRAY & CO.

As Placement Agent

800 Nicollet Mall

Minneapolis, Minnesota 55402

RE:    Anthera Pharmaceuticals, Inc.

Ladies and Gentlemen:

This Agreement is being delivered to you in connection with the Securities
Purchase Agreement (the “Purchase Agreement”) proposed to be entered into by and
among Anthera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
certain institutional investors, relating to the proposed private placement (the
“Private Placement”) of shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), and warrants to purchase shares of Common Stock
(the “Warrants”).

To induce the Placement Agent (as defined below) to continue its efforts in
connection with the Private Placement and in light of the benefits that the
Private Placement will confer upon the undersigned in its capacity as a
securityholder and/or an officer or director of the Company, the undersigned
agrees that, commencing on the date of effectiveness of the resale registration
statement with respect to the Common Stock and Warrants to be sold under the
Purchase Agreement and continuing until and including the date that is 30 days
following the date of effectiveness of the resale registration statement (the
“Lock-Up Period”), without the prior written consent of Piper Jaffray & Co. (the
“Placement Agent”), the undersigned will not, directly or indirectly, offer,
sell, pledge, contract to sell (including any short sale), grant any option to
purchase or otherwise dispose of any shares of Common Stock or any securities
convertible into, or exercisable or exchangeable for Common Stock (the “Lock-Up
Securities”) (including, without limitation, the Lock-Up Securities which may be
deemed to be beneficially owned by the undersigned on the date hereof in
accordance with the rules and regulations of the Securities and Exchange
Commission, shares of Common Stock which may be issued upon exercise of a stock
option or warrant and any other security convertible into or exchangeable for
Common Stock) or enter into any Hedging Transaction (as defined below) relating
to the Lock-Up Securities (each of the foregoing referred to as a “Disposition”)
during the Lock-Up Period. The foregoing restriction is expressly intended to
preclude the undersigned from engaging in any Hedging Transaction or other
transaction which is designed to or reasonably expected to lead to or result in
a Disposition during the Lock-Up Period even if the securities would be disposed
of by someone other than the undersigned. “Hedging Transaction” means any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including, without limitation, any put or call option) with respect to
any security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Lock-Up
Securities.

Notwithstanding the foregoing, the undersigned may transfer (a) shares of Common
Stock acquired in open market transactions by the undersigned after the
completion of the Private Placement, (b) any or all of the Lock-Up Securities if
the transfer is by gift, will or intestacy, and (c) the Lock-Up Securities
(i) as forfeitures of Lock-Up Securities to satisfy tax withholding obligations
of the



--------------------------------------------------------------------------------

undersigned in connection with the vesting or exercise of equity awards by the
undersigned pursuant to the Company’s equity plans, (ii) pursuant to a net
exercise or cashless exercise by the undersigned of outstanding equity awards
pursuant to the Company’s equity plans, provided that any Lock-Up Securities
acquired upon the net exercise or cashless exercise of equity awards described
in this clause (ii) above shall be subject to the restrictions set forth in this
Agreement or (iii) pursuant to the conversion or sale of, or an offer to
purchase, all or substantially all of the outstanding Lock-Up Securities,
whether pursuant to a merger, tender offer or otherwise; provided, however, that
in the case of a transfer pursuant to clause (b) above, it shall be a condition
to the transfer that the transferee execute an agreement stating that the
transferee is receiving and holding the securities subject to the provisions of
this Lock-Up Agreement; provided, further, that in the case of a transfer
pursuant to clauses (b), (c)(i) or (c)(ii) above, no filing under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), shall
be required or shall be voluntarily made in connection with such transactions.

Furthermore, notwithstanding anything herein to the contrary, the undersigned
may enter into an agreement to allow brokerage sales of all or a portion of the
undersigned’s Lock-Up Securities pursuant to Rule 10b5-1 of the Exchange Act;
provided, however, that (i) no public announcement or disclosure of entry into
such agreement is made or required to be made during the Lock-Up Period and
(ii) any such brokerage sales may not occur prior to the expiration of the
Lock-Up Period.

The undersigned agrees that the Company may, and that the undersigned will,
(i) with respect to any Lock-Up Securities for which the undersigned is the
record holder, cause the transfer agent for the Company to note stop transfer
instructions with respect to such securities on the transfer books and records
of the Company and (ii) with respect to any Lock-Up Securities for which the
undersigned is the beneficial holder but not the record holder, cause the record
holder of such securities to cause the transfer agent for the Company to note
stop transfer instructions with respect to such securities on the transfer books
and records of the Company.

In addition, the undersigned hereby waives any and all notice requirements and
rights with respect to registration of securities pursuant to any agreement,
understanding or otherwise setting forth the terms of any security of the
Company held by the undersigned, including any registration rights agreement to
which the undersigned and the Company may be party other than any registration
rights granted to the undersigned in connection with the Private Placement;
provided that such waiver shall apply only to the proposed Private Placement,
and any other action taken by the Company in connection with the proposed
Private Placement.

The undersigned hereby agrees that, to the extent that the terms of this Lock-Up
Agreement conflict with or are in any way inconsistent with any registration
rights agreement to which the undersigned and the Company may be a party, this
Lock-Up Agreement supersedes such registration rights agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred shall survive the death or incapacity of the
undersigned and any obligations of the undersigned shall be binding upon the
heirs, personal representatives, successors and assigns of the undersigned.

Notwithstanding anything herein to the contrary, if (i) the closing of the
Private Placement has not occurred prior to November 30, 2017, (ii) the Company
notifies you in writing that it does not intend to proceed with the Private
Placement or (iii) the Purchase Agreement shall be terminated (other than the
provisions that survive termination thereof) prior to payment for and delivery
of the Common Stock and Warrants to be sold pursuant thereto, this agreement
shall be of no further force or effect.



--------------------------------------------------------------------------------

 

By:

     

Signature

 

If not signing in an individual capacity:

     

Name of Authorized Signatory (Print)

     

Title of Authorized Signatory (Print)

  (indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)



--------------------------------------------------------------------------------

EXHIBIT J

LIST OF DIRECTORS AND EXECUTIVE OFFICERS

EXECUTING LOCK-UP AGREEMENTS



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CERTIIFCATE OF DESIGNATION